Citation Nr: 1452182	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for chloracne.

4.  Entitlement to increased ratings for depressive disorder, not otherwise specified (NOD), anxiety disorder, NOS, and alcohol dependence, in partial remission, currently assigned staged ratings of 30 percent prior to September 19, 2013, and 70 percent from that date.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.  These matters are before the Board of veterans' Appeals (Board) on appeal from April 2011 (PTSD, chloracne, depressive disorder) and July 2011 (low back) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran filed a claim for a total rating based on individual unemployability (TDIU) due to his service-connected depression and anxiety.  This claim was adjudicated and denied by the RO in an October 2014 rating decision.  The Veteran has not filed a notice of disagreement.  Accordingly, the Board finds that this matter is not currently before the Board.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In the Veteran's July 2012 and July 2014 substantive appeals, he requested a videoconference hearing before the Board.  He was scheduled for this hearing in October 2014, but failed to report.  That same month, he indicated that he did not attend his hearing (and appeared a day late) because he was out of town for a training.  He indicated that he called his representative the day of the hearing and that his representative said that his hearing would be rescheduled.  The Board construes the Veteran's statement as a motion to reschedule a Board hearing for good cause shown.  38 C.F.R. § 20.702(d).   
Accordingly, the case is REMANDED for the following actions:

Take all appropriate steps in order to schedule the Veteran for a Board videoconference hearing in accordance with his request.  The Veteran has requested that the hearing be scheduled at the Huntington, West Virginia RO.  The Veteran and his representative should be notified in writing of the date and time of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the record should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



